Citation Nr: 0939453	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-28 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1986 to December 
1994; he died in January 2005.  The appellant is the 
Veteran's mother and legal guardian of his child, TH.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision of the Houston, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO).  The Veteran's claims file is now in the jurisdiction 
of the Phoenix, Arizona RO.  In the appellant's July 2006 VA 
Form 9, substantive appeal, she requested a Travel Board 
hearing.  Such a hearing was scheduled for February 4, 2009; 
however, in January 2009, the appellant advised that she 
would not be able to attend the hearing due to lack of 
transportation.  In May 2009, she advised that she was 
withdrawing her request for a hearing. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on her part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
VCAA applies to the instant claim.  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and her representative 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that she is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice requirements apply to all five 
elements of a service connection claim: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice for dependency and indemnity compensation 
(DIC) claims must also include: (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected claim; and (3) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a condition not yet service-connected.

An August 2005 letter advised the appellant of VA's duties to 
notify and assist in the development of her claim prior to 
its initial adjudication.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  It explained the evidence necessary 
to substantiate her claim, the evidence VA was responsible 
for providing, the evidence she was responsible for 
providing, and advised her to submit any evidence or provide 
any information she had regarding her claim.  It also 
instructed the appellant to submit "medical evidence showing 
that the veteran's service connected conditions caused or 
contributed to the veteran's death."  Such statements do 
not, however, comport with the requirements outlined by the 
Court in Hupp (which was decided after the RO had completed 
its actions in the present case); specifically, the Veteran's 
previously service-connected conditions, were not identified, 
and there was no explanation as to how to substantiate a DIC 
claim based on such conditions.  

According to the Veteran's death certificate, his immediate 
cause of death was brain neoplasm.  His service treatment 
records are silent for any complaints, findings, treatment, 
or diagnosis relating to a brain neoplasm/tumor.  Postservice 
private treatment records from Kaiser Permanente and VA 
outpatient treatment records show that the Veteran was given 
a diagnosis of oligodendroglioma in June 1996.  After a left 
frontal craniotomy in March 2004, the diagnosis was amended 
to glioblastoma multiforme.  

The Veteran's service personnel records show that he served 
in Saudi Arabia from October 1990 to April 1991.  The 
appellant argues that the Veteran's brain tumor was incurred 
in service and/or as a result of his service in the Southwest 
Asia theater of operations, as defined by 38 C.F.R. 
§ 3.317(d).  In support of this claim, she has submitted a 
September 2005 article published on the Veterans of Foreign 
Wars of the United States's website.  It states that, 
according to a government health study, service men who 
served in the Gulf War and may have been exposed to the nerve 
agent sarin are twice as likely to die of brain cancer.  The 
article explains that, "The 100,000 troops who could have 
been exposed were in a 'hazard area' following the 
destruction of Iraqi weapons - some of which contained sarin 
- at Khamisiyah, Iraq, in March 1991.  The hazardous area 
could have extended as far as Kuwait and Saudi Arabia due to 
shifting winds."  

A VA medical opinion has not been sought in this matter.  An 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the Veteran had a disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the Veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may have been associated with the established 
event, injury, or disease in service, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2008).  
The Court has held that the element requiring that the 
evidence indicate that there "may" be a nexus between a 
disability and service is a "low threshold."  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  In light of the 
contentions and the current state of the evidence, the Board 
finds that a VA medical opinion addressing these matters is 
indicated.

Notably, at the time of the Veteran's death, he had a pending 
claim of entitlement to service connection for glioblastoma 
multiforme.  In his April 2004 claim, he had stated, "I 
would like to initiate a claim to service connect my brain 
tumor which according to the [doctor] was most likely present 
in the service."  In January 2005, the RO deferred making a 
decision in this matter to afford the Veteran an opportunity 
to provide the "complete name of that physician and any 
medical evidence which specifically establishe[d] a causal 
relationship [between his brain tumor and his] military 
service."  The RO was subsequently notified that the Veteran 
had died the day before their issuance of the January 2005 
rating decision and, in February 2009, they adjudicated and 
denied a claim for accrued benefits based on this disability, 
finding that there was no evidence suggestive of a 
relationship between the Veteran's glioblastoma multiforme 
and his service, to include exposure to environmental hazards 
therein, or evidence that it manifested within any 
presumptive periods.  The appellant should be advised that if 
she knows the name of the physician to whom the Veteran was 
referring in his April 2004 claim, she should submit such 
information.

Finally, as was noted above, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006), holding that VCAA notice requirements apply to all 
five elements of a service connection claim, including the 
effective date of an award.  In the present appeal, the 
appellant was not notified of the criteria for establishing 
an effective date of an award.  On remand, such notice 
deficiency may be corrected without causing additional delay.




Accordingly, the case is REMANDED for the following:

1. 	The RO must send the appellant a 
letter providing her the notice required 
under Hupp v. Nicholson, 21 Vet. App. 342 
(2007), specifically identifying the 
Veteran's service connected disabilities 
and providing an explanation of the 
evidence and information required to 
substantiate a DIC claim based on such 
disabilities, as well as an explanation of 
the evidence and information required to 
substantiate a DIC claim based on any 
conditions not yet service-connected.  The 
RO must also provide notice regarding 
effective dates of awards as outlined by 
the Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 490-91 (2006).  The 
appellant should have opportunity to 
respond.

2. The RO should ask the appellant to 
identify the provider(s) of all treatment 
or evaluation the Veteran received for his 
glioblastoma multiforme, records of which 
are not already associated with the claims 
file, and to provide the releases 
necessary for VA to obtain records of any 
private treatment/evaluation.  The 
appellant should specifically identify, if 
possible, the provider who indicated that 
the Veteran's brain tumor was "most 
likely present [during his] service."  
The RO should secure for the record copies 
of the complete records of treatment/ 
evaluation from all sources identified.

3. 	The RO should then arrange for the 
Veteran's claims file to be forwarded to 
an appropriate VA physician for review and 
a medical advisory opinion as to whether 
the Veteran's immediate cause of death, 
brain neoplasm, was at least as likely as 
not (i.e., a 50 percent or better 
probability), incurred in service and/or 
related to his service, to include 
exposure to environmental hazards while 
serving in Saudi Arabia.  The consulting 
physician must explain the rationale for 
all opinions given.

4. 	The RO should then re-adjudicate 
the claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
appellant and her representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

